Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to                                 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 2, 2021.
Applicant's election with traverse of Group II, claims 12-20 in the reply filed on August 2, 2021 is acknowledged.  The traversal is on the ground(s) that examination of multiple groups would not present an undue burden.  This is not persuasive because the search and examination strategies for a button with a symbol versus  processes of plating an article are not overlapping given a button with a symbol can be produced using a number of techniques; vapor deposition, sputtering, co-injection molding, electroplating and etching not limited to the claimed process used to produce the finished appearance of any plastic article, not just buttons.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112, (b) 
The following is a quotation of 35 U.S.C. §112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 15 is rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 15 introduces “a metal plating layer” for which there is antecedent basis in Claim 12.  It is not clear if another metal playing layer is being introduced.  
For examination purposes, the metal plating layer of claim 15 will be understood as that which was introduced in claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kunthady et al. (US 6,762,381).

With respect to Claim 12; Kunthady et al. [Fig. 8] discloses a symbol button for a vehicle          [Col. 1, lines 8-11], comprising: a button body 42 comprising a side portion, and a top portion; and a symbol display portion 45 positioned on the top portion of the button body;  the symbol display portion comprises an electrically conductive layer 44a positioned on the top portion of the button body and a plating shielding layer 43 positioned on the electrically conductive layer, a metal plating layer 44b disposed on an outer surface of the button body other than the plating shielding layer 43.

With respect to Claim 13; Kunthady et al. discloses the electrically conductive layer 44a comprises at least a line that is configured to form a closed loop [Fig. 1C]  that divides the outer surface of the button body into an inside region located inside the closed loop and an outside region located outside the closed loop [that which forms the symbol].

With respect to Claim 14; Kunthady et al. discloses the plating shielding layer 43 has the same symbol shape comprising at least a line forming a closed loop that overlaps the closed loop of the electrically conductive layer [Col. 14, lines 34-37],  the at least a line of the plating shielding layer 43 has a width equal to or less than the width of the at least a line of the electrically conductive layer 44a.


With respect to Claim 15; Kunthady et al. discloses [[a]] the metal plating layer 44b comprises a portion disposed in a region where the plating shielding layer 43 is not present in the symbol display portion 45.

With respect to Claim 16; Kunthady et al. discloses the electrically conductive layer 44a and the plating shielding layer 43 have a light transmittance of 80% or more [Col. 15, lines 34-37 and 32-37].

With respect to Claim 19; Kunthady et al. [Fig. 8] discloses the side portion and the top portion of 42 are made of the same material [Col. 8, line 49].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kunthady et al. (US 6,762,381).

With respect to Claim 17; Kunthady et al. teaches the electrically conductive layer 44a has a thickness of 0.001 to 0.2 [Col. 14, lines 61-65] where the design of the button can be changed by varying the thickness of the electrically conductive layer 44a [Col. 15, lines 32-37].
Kunthady et al. does not teach the electrically conductive layer 44a having a thickness of between 5 to 15 µm.

µm thereby generating a different design of the button.

With respect to Claim 18; Kunthady et al. teaches the plating shielding layer 44b has a thickness of 5 to 15 µm [Col. 15, lines 45-47] using the same materials as those disclosed in the instant invention [Col. 15, lines 41-45] which would obviously result in an electrical resistivity of 50 to 75 ohm/sq.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over          Kunthady et al. (US 6,762,381) in view of Ardrey et al. (US 6,326,569). 
Kunthady et al. [Fig. 8] shows a button body 42 comprising a side portion, and a top portion; and a symbol display portion 45 positioned on the top portion of the button body further comprising an electrically conductive layer 44a, a plating shielding layer 43 and a metal plating layer 44b as discussed in claim 12.
	However Kunthady et al. does not show the side portion and the top portion are made of different materials from each other.
Ardrey et al. shows an analogous button body [Fig. 2] in which the side portion 55 and the top portion 24 are made of different materials from each other, the side           portion 55 is made of a material [elastomer] that is not metal-platable and is opaque, and the analogous metal plating layer 42, 44, 46 is not present on the side portion 55.


Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.   
  
    The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833